Citation Nr: 9921863	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  93-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as secondary to Agent Orange (AO) exposure.  

2.  Entitlement to service connection for a genitourinary 
disorder to include testicle and prostate disorders, 
including as secondary to AO exposure.  

3.  Entitlement to service connection for a left leg 
disorder, including as secondary to AO exposure.  

4.  Entitlement to service connection for an abdominal 
disorder, including as secondary to AO exposure.  

5.  Entitlement to service connection for a disorder 
characterized by tingling in the arms, including as secondary 
to AO exposure.  

6.  Entitlement to service connection for defective vision, 
including as secondary to AO exposure.  

7.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1990, the RO 
denied the claims of entitlement to service connection for a 
nervous condition claimed as PTSD, and for residuals of an 
injury to the left leg.  The veteran disagreed with and 
perfected appeals as to the denial of entitlement of service 
connection for a psychiatric disorder and residuals of an 
injury to the left leg.  In March 1993, the veteran withdrew 
the claim of entitlement to service connection for residuals 
of an injury to the left leg.  





In May 1994, the RO denied the claims of entitlement to 
service connection for a skin condition, a testicle 
condition, a left leg condition, defective vision, an 
abdominal condition, a condition causing tingling in the arms 
and for depression all as secondary to exposure to AO.  The 
veteran perfected appeals with the denial of service 
connection for all the disorders included on the May 1994 
rating decision.  

In October 1996, the veteran claimed entitlement to service 
connection for "prostate cancer/condition."  In February 
1998, the RO denied service connection for testicle disorder 
and prostate cancer.  A document submitted in February 1998 
has been construed by the Board as a timely notice of 
disagreement with the denial of service connection for the 
prostate condition.  A supplemental statement of the case 
including the prostate issue was promulgated in October 1998.  
The Board has construed a November 1998 document as a timely 
filed substantive appeal pertaining to the prostate claim.  

The Board notes that by statement dated in February 1998, the 
veteran has attempted to reopen the claims of entitlement to 
service connection for a back disorder and for a head injury.  
The issues are not inextricably intertwined with the current 
appeal and are, therefore, referred to the RO for appropriate 
action.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder was before the Board in June 
1995 at which time it was remanded for further development.  
All the issues on appeal were before the Board in January 
1997 when they were remanded for additional development.  

The issue of entitlement to service connection for acquired 
psychiatric disorder to include PTSD and depression is 
addressed in the remand portion of this decision.  


FINDING OF FACT

The claims of entitlement to service connection for a skin 
disorder, a genitourinary disorder to include testicle and 
prostate disorders, a left leg disorder, an abdominal 
disorder, a disorder characterized by tingling in the arms 
and defective vision are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claims for service connection for a skin disorder, a 
genitourinary disorder to include testicle and prostate 
disorders, a left leg disorder, an abdominal disorder, a 
disorder characterized by tingling in the arms and defective 
vision are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that on the 
report of the entrance examination conducted in February 
1965, it was noted that the veteran had worn eye glasses in 
the past.  A vision examination conducted in June 1965 noted 
defective vision which was not considered disabling.  Vision 
in the right eye was determined to be 20/20 and vision in the 
left eye was 20/25.  In December 1965, the veteran complained 
of pain in right flank.  The impression was kidney infection.  
In January 1967, he complained of abdominal pains.  The 
impression was normal appearing abdomen.  In January 1969, he 
sought treatment for flank pain.  The impression was 
somatization of anxiety.  On the report of the separation 
examination conducted in May 1968, visual acuity was 
determined to be 20/20 bilaterally.  



Defective color vision was noted.  No other pertinent 
abnormalities were reported.  On the Report of Medical 
History portion of the exit examination, the veteran denied, 
in pertinent part, ever having eye trouble or stomach, liver 
or intestinal trouble.

Review of the service personnel records shows that the 
veteran received the Vietnam Service Medal and the Vietnam 
Campaign Medal.  

A VA AO examination was conducted in December 1983.  No 
pertinent abnormalities were reported.  

Private treatment records dated from November 1986 to April 
1996 from S. R., M.D., are associated with the claims file.  
The records evidence complaints of neck and low back injuries 
which the veteran was treated for.  

In February 1987, M. A. S., M.D., reported that the veteran 
had a history of numbness of the left leg since 1978 and 
numbness of the middle and ring fingers since 1976, "both 
due to industrial related accidents."  Nerve conduction 
studies of the right median nerve and EMG studies of the left 
lower extremity and related para-lumbosacral muscles revealed 
no definite evidence of peripheral entrapment neuropathy 
(right carpal tunnel syndrome) or lumbar radiculopathy in the 
areas tested.  In September 1990, the physician reported that 
nerve conduction study of the right median nerve and EMG 
study of both lower extremities and related para-lumbosacral 
and right abductor pollicis brevis muscles revealed no 
abnormalities.  

A letter from Z. T. M., M.D., dated in May 1990 has been 
associated with the claims file.  The physician reported that 
he had examined the veteran in July 1986 for complaints of 
bilateral testicular aching especially during sexual 
intercourse.  Physical examination revealed a bilateral 
incipient indirect inguinal hernia.  

A VA psychiatric examination was conducted in August 1990.  
An Axis III diagnosis of history of left leg injury with 
frequent pain, chronic abdominal pain and a skin condition 
was included.  It was noted that the veteran reported the 
skin peeled off of his nose.  

The transcript of a February 1991 RO hearing is of record.  
The veteran testified that he was exposed to the spraying of 
defoliant in Vietnam when one of the ships he was stationed 
on performed shore bombardment duties in South Vietnam.  

A letter from S. R., M.D., dated in March 1992 has been 
associated with the claims file.  The physician reported that 
he had initially seen the veteran in November 1986.  At that 
time he was complaining of tingling and numbness in his right 
index finger, ring and little fingers.  An electromyography 
(EMG) examination failed to reveal right carpal tunnel 
syndrome.  The veteran also complained of numbness in the 
left lower extremity.  EMG examination revealed no 
abnormality in the lower extremity or para-lumbosacral 
muscles.  The pertinent diagnosis included in the letter was 
rule out right carpal tunnel syndrome.  

The transcript of a March 1993 RO hearing is of record.  The 
testimony pertained to the veteran's claim of service 
connection for a mental disorder.  

The transcript of an August 1993 RO hearing did not include 
evidence pertinent to the issues on appeal.  

VA outpatient treatment records have been associated with the 
claims files.  In January 1994, the veteran sought treatment 
for tingling down both arms which had been present for 20 
years.  The assessment was rule out peripheral neuropathy.  A 
neurological examination was conducted in November 1994.  The 
veteran complained of tingling and pins and needles pain 
which radiated down his shoulders and into his hands.  The 
feeling had been present for 20 years.  The pertinent 
assessment was chronic benign pain.  




In July 1996, he complained of low back pain which would 
occasionally shoot down the left lower extremity to the back 
of the ankle.  The veteran's prostate was examined in October 
1996.  It was noted to be 1+ benign.  The impression from the 
examination was that the veteran did not have a prostate 
specific antigen (PSA) of 5.  

Records from the Social Security Administration are included 
with the claims files.  On an undated document, the veteran 
reported that he had worn glasses since the age of 9.  He had 
been injured in the Navy in 1967.  He further reported that 
he had been unemployable due to his multiple industrial 
accidents.  The report of an April 1998 psychiatric 
examination included a notation that the veteran had problems 
with his head, neck, right foot, back, left leg, shoulder and 
abdomen.  It was noted that the problems had begun in 1978 
when he injured his back.  A pertinent diagnosis of history 
of back injury, shoulder pain and multiple joint involvement, 
possibly with arthritis was included.

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991);  38 C.F.R. § 3.303 (1998).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning applicable 
legislation.  38 C.F.R. § 3.303(c).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim,  Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  


The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that if the veteran 
fails to submit a well grounded claim, VA is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); 38 
C.F.R. § 3.159(a) (1998).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a)(1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. 38 C.F.R. § 3.307(a) 
(1998).





If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  

Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.303(a) 
(1998).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307 (a) (1998).


The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1998).  This list is 
exclusive.

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  As to tropical 
diseases the fact that the veteran had no service in a 
locality having a high incidence of the disease may be 
considered as evidence to rebut the presumption, as may 
residence during the period in question in a region where the 
particular disease is endemic.  The known incubation periods 
of tropical diseases should be used as a factor in rebuttal 
of presumptive service connection as showing inception before 
or after service.  38 C.F.R. § 3.307(d) (1998).





Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  The veteran could also seek presumptive service 
connection on another ground if applicable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Review of the claims file evidences the fact that the veteran 
has not been diagnosed with any of the disabilities entitled 
to presumptive service connection under 38 C.F.R. § 3.309(e) 
based on exposure to herbicides.  The veteran has claimed 
service connection for prostate cancer which is entitled to 
presumptive service connection.  However, there is no 
competent evidence of record demonstrating that the veteran 
actually has prostate cancer.  


The United States Court of Appeals for the Federal Circuit 
determined that §5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98- 
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d), despite the fact that the claimed disability is not 
a potentially "radiogenic disease" under 38 C.F.R. § 3.311b 
(now § 3.311(1997)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).

In light of Combee, the Board must not only determine whether 
the veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but also must determine if his current disability 
or disabilities, if any, are the result of active service 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

The fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309(e) does not preclude him from establishing 
service connection with proof of actual direct causation.  
However, the Court has held that where the issue involves 
medical causation (such as whether a current disability is 
the result of Agent Orange exposure) competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Review of the claims file demonstrates there is no competent 
evidence of record linking any of the claimed disorders to 
active duty as a result of exposure to herbicides during 
active duty.  There are no opinions from medical 
professionals which attribute any of the veteran's claimed 
disabilities to incurrence as a result of exposure to any 
herbicide during active duty.  

There is no competent evidence of record demonstrating that a 
skin disorder, a genitourinary disorder to include testicle 
and prostate disorders, a left leg disorder, an abdominal 
disorder, a disorder characterized by tingling in the arms 
and/or defective vision warrant service connection on a 
direct basis.  The service medical records do not reveal the 
presence of a skin disorder, a genitourinary disorder to 
include testicle and prostate disorders, a left leg disorder, 
or a disorder characterized by tingling in the arms during 
the veteran's period of active duty.  

Defective vision was noted in June 1965.  However, the 
veteran reported at the time of the entrance examination that 
he had worn glasses in the past.  At the time of the exit 
examination conducted in May 1968, defective color vision was 
reported.  However, the veteran's visual acuity was 20/20.  
He denied experiencing eye trouble on the Report of Medical 
History portion of the exit examination.  Defective vision 
reported in service is not a disorder for VA compensation 
purposes under the law.  A chronic acquired disorder of the 
eyes is not shown to have been incurred in or aggravated by 
active service.  The post service medical records do not show 
that the veteran has been diagnosed with a chronic acquired 
eye disorder manifested by defective vision which has been 
linked to active service on any basis including AO exposure.  

The veteran complained of abdominal pains in January 1967 
while on active duty.  However, an abdominal disorder was not 
diagnosed at that time.  He denied experiencing stomach, 
liver or intestinal problems on the Report of Medical History 
portion of his exit examination.  An abdominal disorder was 
not found at the time of the exit examination.  

There is no evidence of record demonstrating that the veteran 
had any disorder, particularly prostate cancer, for which 
service connection may be granted on a presumptive basis 
which was disabling to a compensable degree during the first 
post service year.  The earliest evidence of the veteran 
seeking treatment for any of the claimed disorders was in 
July 1986 when he sought treatment for testicular pain.  This 
was more than fifteen years after his discharge from active 
duty.  



There is no competent evidence of record linking a skin 
disorder, a genitourinary disorder to include testicle and 
prostate disorders, a left leg disorder, an abdominal 
disorder, a disorder characterized by tingling in the arms 
and/or defective vision to active duty on a direct basis.  
There is no opinion of record from a competent medical 
professional which links any of the claimed disorders to any 
incident of active duty.  

The only evidence of record which links a skin disorder, a 
genitourinary disorder to include testicle and prostate 
disorders, a left leg disorder, an abdominal disorder, a 
disorder characterized by tingling in the arms and/or 
defective vision to any incident of active duty including as 
a result of exposure to herbicides (specifically AO) is the 
veteran's own allegations and testimony.  The veteran, 
however is a lay person.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's opinions as to the etiology of the 
claimed disorders are clearly beyond the veteran's competence 
and have no probative value.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The Board finds that the veteran's claims are not well 
grounded when evaluated in light of the above referenced 
requirements for a well-grounded claim.  The Board has 
carefully considered the allegations of the veteran and his 
representative with respect to his claims; however, he cannot 
meet the burden imposed by § 5107(a) merely by presenting lay 
testimony as to the existence of a disability and a relation-
ship between that disability and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under § 5107(a).  
Accordingly, in light of the lack of any competent medical 
evidence supporting the claims, the Board must find the 
veteran's claims to be not well grounded.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish well grounded claims, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F. 3d. 1464 (Fed. Cir. 1997).

As the veteran has not submitted well-grounded claims for 
service connection for a skin disorder, a genitourinary 
disorder to include testicle and prostate disorders, a left 
leg disorder, an abdominal disorder, a disorder characterized 
by tingling in the arms and defective vision including as 
secondary to AO exposure, the doctrine of reasonable doubt 
does not apply.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the veteran's claims must be fully 
developed prior to determining whether the claims are well 
grounded, and that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable right.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well 
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board has determined, therefore, in the absence of well 
grounded claims for service connection for a skin disorder, a 
genitourinary disorder to include testicle and prostate 
disorders, a left leg disorder, an abdominal disorder, a 
disorder characterized by tingling in the arms and defective 
vision, VA has no duty to assist the appellant in developing 
his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for a skin disorder, a 
genitourinary disorder to include testicle and prostate 
disorders, a left leg disorder, an abdominal disorder, a 
disorder characterized by tingling in the arms and defective 
vision, the appeals are denied. 




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disorder.  The Board notes that on a 
report of a VA psychological examination conducted in 
November 1998, the diagnoses of dysthymic disorder and 
anxiety disorder not otherwise specified were made.  The 
examiner further noted that "[t]he anxiety disorder may have 
been documented in the veteran's service medical record."  
Included in the service medical records is a January 1967 
treatment record which includes an impression of somatizing 
anxiety.  

The Board finds a remand is required to determine if the 
anxiety disorder diagnosed at the time of the November 1998 
psychological evaluation is linked to active duty on any 
basis.  The Board notes that a VA psychiatric examination 
also conducted in November 1998 included only one Axis I 
diagnosis of dysthymic disorder.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder is remanded to the RO for the following development:

1.  The RO should ask the veteran to 
identify all the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connection for an acquired 
psychiatric disorder since separation 
from service.  After securing any 
necessary authorization or medical 
releases from the veteran, the RO should 
obtain legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

2.  The RO should arrange for a VA 
psychiatric examination of the veteran 
for the purpose of ascertaining whether 
any psychiatric disorder(s) found on 
examination is or are related to the 
veteran's period of active service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  All findings should be reported 
in detail.  Any further indicated special 
studies should be conducted.  The 
examiner must express an opinion as to 
the etiology of any mental disorder(s) no 
matter how diagnosed found on examination 
and whether or not the mental disorder(s) 
found is (are) related to service, or if 
preexisting service was (were) aggravated 
in service.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a chronic acquired 
psychiatric disorder.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

